There are no exceptions of merit presented by the bill of exceptions, and, no errors of a prejudicial nature appearing in the record, the judgment of conviction is affirmed.
The judgment in this case is incomplete. In cases of misdemeanor a complete judgement must be rendered, and, when an appear is taken under section 6244 of the Code of 1907, such judgment is suspended upon a compliance with either sections 6250 or 6251 of the Code, as the case may be.
Let the judgment of conviction be affirmed, and the cause be remanded for proper sentence.
Affirmed in part, and remanded.